             Case 3:18-cv-05639-RSM Document 184-3 Filed 08/26/19 Page 1 of 1



                                              Exhibit C
                                          Documents Considered
Master Services Agreement
Official Statement regarding WEDFA Environmental Facilities Revenue Bonds 2013 (Coalview Centralia,
LLC Project) dated December 20, 2013
Forbearance Agreement dated June 1, 2017
Notice of Forebearance Agreement dated June 6, 2017
Annual Report for Coalview Centralia, LLC for the year ending December 31, 2014
Annual Report for Coalview Centralia, LLC for the year ending December 31, 2015
Annual Report for Coalview Centralia, LLC for the year ending December 31, 2016
Annual Report for Coalview Centralia, LLC for the year ending December 31, 2017
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending December 31, 2015
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending December 31, 2016
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending December 31, 2017
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending March 31, 2018
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending June 30, 2018
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending September 30, 2018
Quarterly Report for Coalview Centralia, LLC for the fiscal quarter ending December 31, 2018
Letter from Bob Nelson to Roger Fish dated March 29, 2019 regarding Notice of Default (COALVIEW_000794-
795)
Letter from Poonam Patidar to Bob Nelson dated June 27, 2019
COALVIEW_000004
COALVIEW_000007-COALVIEW_000010
COALVIEW_000011-COALVIEW_000028
Coalview Centralia, LLC 2018 Budget Revised dated November 21, 2017 (COALVIEW_000596-607)
COALVIEW_000786 - 793
Declaration of Garrett M. Wilson (ECF 165)
